In an action to recover damages for personal injuries, the defendant Chris Farms appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated July 31, 2001, as granted the motion of the defendant Theodore Bouzalas for summary judgment dismissing the appellant’s cross claims insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly was injured when he was struck by snow and ice which fell from an awning over the appellant’s store. We agree with the Supreme Court that the awning in question could not be considered a “public portion” of the building within the meaning of the lease between the appellant and the respondent building owner. Thus, under the terms of the *528lease, the appellant was obligated to indemnify the respondent for the plaintiffs alleged injuries. Thus, the appellant’s cross claims against the respondent were properly dismissed. Florio, J.P., S. Miller, Friedmann, Adams and Prudenti, JJ., concur.